Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Byung Cheol Kwak on March 25, 2021.

The application has been amended as follows: 


11.    (Canceled)	.

12.    (Canceled)	.

13.    (Canceled)	.

14.    (Canceled)	.



setting up specific use blocks configured to provide a specific use function to each of masters depending on first register setup;
setting up a global using block configured to provide a common function of the masters depending on second register setup; and
setting up a bias block configured to provide a bias required for the specific function depending on third register setup,
wherein the second register setup is performed in response to a serial peripheral interface (SPI) command of each of the masters,
wherein the global using block is controlled by one of the masters, 
wherein the bias block is an un-configurable block which cannot be set up by the masters,
wherein a first selection register is configured to store information associated with a first function and the common function and a second selection register is configured to store information associated with a second function and the common function.

20.    (Currently amended) The operating method of claim 15, wherein the information associated with use of the common function includes information on whether it is unused, information associated with a master using the common function or error information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640.  The examiner can normally be reached on Monday-Friday, 8:15-4:15.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIMESH G PATEL/Primary Examiner, Art Unit 2185